          Case 1:20-cr-00055-TFH Document 12 Filed 03/04/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                       :
                                               :
               v.                              :     Case No. 20-CR-55 (TFH)
                                               :
JACOB KYLE JORDAN                              :
                                               :
                       Defendant.              :


                    UNOPPOSED MOTION FOR PROTECTIVE ORDER

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully moves the Court for the entry of a protective order governing

the pretrial production of body worn camera materials by the parties in the above-captioned case.

In order to facilitate immediate discovery of the body worn camera materials to the defense,

undersigned counsel and counsel for defendant have reached an agreement as to the proposed

protective order. Therefore, the United States is authorized to represent to the Court that the

defendant does not oppose this motion or the entry of the attached protective order.

                                                   Respectfully submitted,

                                                   TIMOTHY J. SHEA
                                                   United States Attorney
                                                   D.C. Bar No. 437437

                                         By:       /s/ James B. Nelson
                                                   JAMES B. NELSON
                                                   D.C. Bar No. 1613700
                                                   Assistant United States Attorney
                                                   Violent Crime & Narcotics Trafficking Section
                                                   555 4th Street, N.W.
                                                   Washington, D.C. 20530
                                                   (202) 252-6986
                                                   james.nelson@usdoj.gov
            Case 1:20-cr-00055-TFH Document 12 Filed 03/04/20 Page 2 of 2



                                   CERTIFICATE OF SERVICE

          I hereby certify that on March 4, 2020, I electronically filed the foregoing with the Clerk

of the Court using the CM/ECF system which will send notification of such filing to counsel of

record.


                                        By:          /s/ James B. Nelson
                                                     JAMES B. NELSON
                                                     D.C. Bar No. 1613700
                                                     Assistant United States Attorney
                                                     Violent Crime & Narcotics Trafficking Section
                                                     555 4th Street, N.W.
                                                     Washington, D.C. 20530
                                                     (202) 252-6986
                                                    james.nelson@usdoj.gov
